634 F. Supp. 2d 109 (2009)
Abdulrahim ABDUL RAZAK AL GINCO, Petitioner,
v.
Barack H. OBAMA, et al., Respondents.
Civil No. 05-1310 (RJL).
United States District Court, District of Columbia.
July 17, 2009.
Patrick J. Ehlers, Stephen R. Sady, Steven T. Wax, Federal Public Defender, District of Oregon, Portland, OR, for Petitioner.
Judry Laeb Subar, Peter James McVeigh, Scott Michael Marconda, Terry Marcus Henry, Andrew I. Warden, August Edward Flentje, Edward Martin, Edward H. White, James C. Luh, Scott Douglas Levin, Timothy Burke Walthall, United States Department of Justice, Washington, DC, for Respondents.

FINAL JUDGMENT
RICHARD J. LEON, District Judge.
For the reasons set forth in the classified Memorandum Opinion entered this date, and for the reasons set forth on the record at the hearing held on June 22, 2009, it is, this 17th day of July, 2009, hereby
ORDERED that Petitioner Abdulrahim Abdul Razak Al Ginco's petition for writ of habeas corpus is GRANTED. It is further
ORDERED that respondents are directed to take all necessary and appropriate *110 diplomatic steps to facilitate the release of petitioner Janko forthwith.
SO ORDERED.